UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1068



CARL LESTER MAXWELL,

                                              Plaintiff - Appellant,

          versus


DAK AMERICAS; MUNDY MAINTENANCE SERVICES,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cv-00141-DCN)


Submitted:   January 8, 2007             Decided:   February 13, 2007


Before WILKINS, Chief Judge, and NIEMEYER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant.    Stacy K. Wood, PARKER, POE, ADAMS &
BERNSTEIN, L.L.P., Charlotte, North Carolina; Benjamin Weaver
Glass, III, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carl Lester Maxwell appeals the district court’s opinion

and order granting summary judgment to DAK Americas and Mundy

Maintenance      Services     and   dismissing    his     breach   of   employment

contract claim. We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See Maxwell v. DAK Americas, No. 2:05-cv-00141-DCN

(D.S.C. Dec. 13, 2005). We dispense with oral argument because the

facts    and    legal   contentions    are     adequately    presented     in   the

materials      before   the    court   and     argument    would   not    aid   the

decisional process.

                                                                          AFFIRMED




                                       - 2 -